AFFIRMED.
This is an action, tried by the court without a jury, to recover damages for injury to Barge 103 alleged to have been rented by the plaintiff to the defendant. The defendant contended that in renting the barge it was acting solely for its principal, the War Shipping Administration. The circuit court found that the defendant was a bailee for hire and that there was no disclosure of its alleged principal at the time of the renting of the barge. Judgment was accordingly rendered in favor of the plaintiff in the sum of $1888.95, to compensate it for injury to the barge. Defendant appeals. *Page 666 
This case is a companion one to Willamette Tug  Barge Co. v.Commercial Dispatching Corporation — this day decided — wherein judgment was rendered in favor of the plaintiff for the sum of $1131.00, for damages sustained to Barge K-2 alleged to have been rented by the defendant. In that case, this court refused to declare as a matter of law that there was a disclosure as to the identity of the principal at the time of the renting of the barge. It is conceded that the same principles of law are involved in these two cases and that there is no material difference in the facts. Therefore, what was said in the Willamette Tug  Barge Co. case is controlling here, and there is no need of repetition.
It follows that the judgment herein is affirmed. *Page 667